COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-449-CR
 
STEPHAN 
CHRISTOPHER MARTINEZ                                       APPELLANT
 
V.
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
COUNTY CRIMINAL COURT NO. 3 OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 9, 2004, we abated this appeal and remanded the cause to the trial court 
for a hearing to determine whether appellant Stephan Christopher Martinez wanted 
to continue his appeal.  At the hearing, Martinez told the court that he no 
longer wished to pursue his appeal, but wanted it to be dismissed.  Based 
on this testimony, the trial court found that Martinez wished to abandon his 
appeal.  Accordingly, we dismiss this appeal.
  
                                                                  PER 
CURIAM
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
DO 
NOT PUBLISH
TEX. R. APP. 
P. 47.2(b)
 
DELIVERED: 
April 22, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.